EXHIBIT 10-18














OFFSHORE LOGISTICS, INC.
DEFERRED COMPENSATION PLAN


















EFFECTIVE: JANUARY 1, 2004






--------------------------------------------------------------------------------


CONTENTS

--------------------------------------------------------------------------------

CONTENTSi Article I. INTRODUCTION1 1.1 Introduction1 Article II. DEFINITIONS2
2.1Accounts2 2.2Benefit Distribution Date2 2.3Board of Directors2 2.4Code2
2.5Company2 2.6Compensation2 2.7Compensation Committee2 2.8Deferral Election(s)3
2.9Effective Date3 2.10Eligible Employee3 2.11Employee Deferral Credits3
2.12Employer Credits3 2.13ERISA3 2.14Participant3 2.15Plan3 2.16Plan Year3
2.17Savings Plan3 2.18Vanguard Funds4 Article III. PARTICIPATION5 3.1Eligibility
to Participate5 3.2Plan Entry Date5 3.3Change in Status as Eligible Employee5
Article IV. PARTICIPANT ACCOUNTS, PARTICIPANT ELECTIONS6 4.1Establishment of
Participant Accounts6 4.2Employee Base Pay Deferral Credits6 4.3Deferral
Election - Base Pay Deferral Account6 4.4Employee Incentive Pay Deferral
Credits7 4.5Restorative Employee Contribution Credits7 4.6Restorative Employer
Matching Contribution Credits7 4.7Discretionary Contribution Credits7
4.8Employer Contribution Credits8 4.9Credits for Investment Earnings / Debits
for Investment Losses8 Article V. VESTING OF ACCOUNTS10 5.1Vesting of Deferral
Accounts10 5.2Vesting of Employer Accounts10 5.3Forfeitures10 Article VI.
PAYMENT OF BENEFITS11 6.1Scheduled Withdrawals11 6.2Payment of Benefits at
Termination11 6.3Form of Distribution11 6.4Payment For Unforeseen Emergency12
6.5Payment of Disability Benefits12 6.6Payment of Non-Scheduled Withdrawals12
6.7Payment Upon Termination of Employment12 6.8Payment of Death Benefits13
6.9Valuation of Distributions13 6.10Change of Control13 Article VII.AMENDMENT OR
TERMINATION OF PLAN14 7.1Amendments Generally14 7.2Right to Terminate14 Article
VIII. MISCELLANEOUS15 8.1Unfunded Plan15 8.2Nonguarantee of Employment15
8.3Nonalienation of Benefits15 8.4Taxes and Withholding15 8.5Applicable Law16
8.6Headings and Subheadings16 8.7Severability16 Article IX. ADMINISTRATION OF
THE PLAN17 9.1Powers and Duties of the Compensation Committee17 9.2Powers and
Duties of the Company17 9.3Claims Procedure17

EXECUTION OF DOCUMENT19

APPENDIX A - RESIDENTS OF THE UNITED KINGDOM20

--------------------------------------------------------------------------------


ARTICLE I. INTRODUCTION


1.1 INTRODUCTION

  Offshore Logistics, Inc. Deferred Compensation Plan (the “Plan”) has been
established by Offshore Logistics, Inc. (the “Company”) for the purpose of
providing deferred compensation for a select group of senior management or
highly compensated employees who contribute materially to the continued growth,
development and future business success of the Company.


  This Plan is intended to constitute a non-qualified, unfunded plan for federal
tax purposes and for purposes of Title I of ERISA. This Plan is to be maintained
according to the terms of this document and the Company or its designee shall
have the sole authority to construe, interpret and administer the Plan.


--------------------------------------------------------------------------------


ARTICLE II. DEFINITIONS

Wherever used in the Plan, the following terms have the meanings set forth
below, unless otherwise expressly provided:


2.1 ACCOUNTS

  Accounts mean the Base Pay Deferral Account (as defined in Article 4.2),
Incentive Pay Deferral Account (as defined in Article 4.4), Restorative Employee
Contribution Account (as defined in Article 4.5), Restorative Employer Matching
Contribution Account (as defined in Article 4.6), Discretionary Contribution
Account (as defined in Article 4.7), and Employer Contribution Account (as
defined in Article 4.8) established by the Compensation Committee for each
participant electing to defer Compensation or hold other Company contributions.
The Company will credit the Accounts with Deferral Credits and Investment
Credits as specified in the Plan.



2.2 BENEFIT DISTRIBUTION DATE

  Benefit Distribution Date means the specific distribution date elected by the
Participant in a manner prescribed by the Compensation Committee in accordance
with the provisions of Article VI.



2.3 BOARD OF DIRECTORS

  Board of Directors means the Board of Directors of the Company.



2.4 CODE

  Code means the Internal Revenue Code of 1986, as amended.



2.5 COMPANY

  Company means Offshore Logistics, a Delaware corporation, and affiliates or
subsidiaries.



2.6 COMPENSATION

  Compensation means total compensation including base salary, bonuses and
incentive awards for the portion of the calendar year in which the employee is
eligible for the Plan.



2.7 COMPENSATION COMMITTEE

  Compensation Committee means the committee appointed by the Board of Directors
of the Company that will determine the eligibility among officers and senior
managers for the Plan and will be responsible for the administration of the Plan
pursuant to Article IX.



2.8 DEFERRAL ELECTION(S)

  Deferral Election(s) means the written salary reduction agreement entered into
by a Participant and the Company pursuant to this Plan and which is made on a
form and manner described in Sections 4.3, 4.4 and 4.5.



2.9 EFFECTIVE DATE

  Effective Date means January 1, 2004.



2.10 ELIGIBLE EMPLOYEE

  Eligible Employee means officers and senior managers of the Company as
determined by the Compensation Committee.



2.11 EMPLOYEE DEFERRAL CREDITS

  Employee Deferral Credits mean the amounts credited to a Participant’s
Deferral Accounts under Sections 4.2, 4.4 and 4.5.



2.12 EMPLOYER CREDITS

  Employer Credits mean the amounts credited to a Participant’s Employer
Accounts under Sections 4.6, 4.7 and 4.8.



2.13 ERISA

  ERISA means the Employee Retirement Income Security Act of 1974, as amended.



2.14 PARTICIPANT

  Participant means an Eligible Employee who is participating in the Plan in
accordance with the provisions of Article III.



2.15 PLAN

  Plan means the Offshore Logistics, Inc. Deferred Compensation Plan, as set
forth in this document and as amended from time to time.



2.16 PLAN YEAR

  Plan Year means the calendar year, the twelve-month period beginning each
January 1 and ending on December 31.



2.17 SAVINGS PLAN

  Savings Plan means the Offshore Logistics, Inc. Employee Savings and
Retirement Plan.



2.18 VANGUARD FUNDS

  Vanguard Funds means one or more of the regulated investment companies offered
by The Vanguard Group, Inc. and made available under the Plan by the Company for
designation by Participants under the Plan for purposes of determining
investment earnings and losses. The term Vanguard Funds shall also include any
additional or successor investments that may be selected by the Company for
determining investment gains and losses for the Accounts of Participants.


--------------------------------------------------------------------------------


ARTICLE III. PARTICIPATION


3.1 ELIGIBILITY TO PARTICIPATE

  Any Eligible Employee shall be eligible to become a Participant in this Plan
on the Plan Entry Date described below, as determined by the Compensation
Committee.



3.2 PLAN ENTRY DATE

  (a) Eligible Employees will enter the Plan on the Effective Date and may make
a Deferral Election to defer Compensation for services to be performed
subsequent to the Deferral Election within 30 days prior to the Effective Date.


  (b) Employees becoming members of the senior management and selected by the
Compensation Committee will be able to make a Deferral Election within 30 days
of becoming eligible and entering the Plan.



3.3 CHANGE IN STATUS AS ELIGIBLE EMPLOYEE

  Should an employee no longer be considered Eligible Employee, Deferral
Elections shall cease immediately, but distributions of Accounts will commence
in accordance with completed elections.


--------------------------------------------------------------------------------


ARTICLE IV. PARTICIPANT ACCOUNTS, PARTICIPANT ELECTIONS


4.1 ESTABLISHMENT OF PARTICIPANT ACCOUNTS

  The Company shall establish and maintain on its books and records a Base Pay
Deferral Account, an Incentive Pay Deferral Account, a Restorative Employee
Contribution Account, a Restorative Employer Matching Contribution Account, a
Discretionary Contribution Account, and an Employer Contribution Account in the
name of each Participant to record:


  (a) The amounts of the Employee Base Pay Deferral Credits, Incentive Pay
Deferral Credits, Restorative Employee Contribution Credits, Restorative
Employer Matching Credits, Discretionary Contribution Credits and Employer
Contribution Credits on the Participant’s behalf under Sections 4.2, 4.4, 4.5,
4.6, 4.7 and 4.8;


  (b) The credits or debits for investment earnings or losses under Section 4.9;
and


  (c) The payments of benefits to the Participant or the Participant’s
beneficiary under Article Number VI.



4.2 EMPLOYEE BASE PAY DEFERRAL CREDITS

  (a) A Participant may complete a Deferral Election to reduce the amount of
base Compensation that the Participant would otherwise receive and defer up to
90% percent of such Compensation each year. The Participant will also elect a
form of distribution for each Deferral Election pursuant to Section 6.3,
provided that no distribution will occur for at least two years from the date of
deferral.


  (b) The Company will credit all deferred amounts to the Participant’s Base Pay
Deferral Account.



4.3 DEFERRAL ELECTION – BASE PAY DEFERRAL ACCOUNT

  A Participant will be able to defer in a given calendar year based on
elections made in writing to the Company prior to the commencement of the
calendar year. The rate of deferral made for a calendar year will be irrevocable
for that calendar year. Employees who first become eligible to participate in
the Plan during any calendar year shall be permitted to submit deferral
elections within a 30-day period following the Entry Date into the Plan.



4.4 EMPLOYEE INCENTIVE PAY DEFERRAL CREDITS

  (a) A Participant may complete a separate Deferral Election to reduce the
amount of incentive Compensation that the Participant would otherwise receive
and defer up to 90% percent of such incentive Compensation each year. The
Participant will also elect a form of distribution for each Incentive Pay
deferral election pursuant to Section 6.3, provided that no distribution will
occur for at least two years from the date of deferral.


  (b) The Company will credit all deferred amounts to the Participant’s
Incentive Pay Deferral Account.



4.5 RESTORATIVE EMPLOYEE CONTRIBUTION CREDITS

  (a) A Participant will be able to defer the amount of any returned employee
elective deferrals made to the Savings Plan as a result of annual discrimination
testing. The Participant will also elect a form of distribution for each
Restorative Employee deferral election pursuant to Section 6.3, provided that no
distribution will occur for at least two years from the date of deferral.


  (b) The Company will credit all returned amounts to the Participant’s
Restorative Employee Contribution Account.



4.6 RESTORATIVE EMPLOYER MATCHING CONTRIBUTION CREDITS

  (a) The Company shall contribute on a Participant’s behalf the amount of any
returned employer matching contributions made to the Savings Plan as a result of
annual discrimination testing. The Participant will also elect a form of
distribution for each Restorative Employer Matching Contribution Credit at the
time of contribution.


  (b) The Company will credit all returned amounts to the Participant’s
Restorative Employer Matching Contribution Account.



4.7 DISCRETIONARY CONTRIBUTION CREDITS

  (a) The Compensation Committee may declare, in its sole discretion, a
discretionary contribution to selected Eligible Employees. The Participant will
also elect a form of distribution for each Discretionary Contribution Credit at
the time of contribution.


  (b) The Company will credit all discretionary contributions to the
Participant’s Discretionary Contribution Account.



4.8 EMPLOYER CONTRIBUTION CREDITS

  (a) The Compensation Committee shall authorize the Company to make an annual
contribution on behalf of each Participant in a percentage of each Participant’s
Compensation as described below. The contribution level received by each
Participant will be determined by the Compensation Committee.


  (i) Level I – 20% of base and incentive pay less employer contributions to any
qualified retirement plan sponsored by the Company.


  (ii) Level II – 15% of base and incentive pay less employer contributions to
any qualified retirement plan sponsored by the Company.


  (iii) Level III – 10% of base and incentive pay less employer contributions to
any qualified retirement plan sponsored by the Company.


  The Participant will also elect a form of distribution for each Employer
Contribution Credit at the time of contribution.


  (b) The Company will credit all contributions to the Participant’s Employer
Contribution Account.



4.9 CREDITS FOR INVESTMENT EARNINGS / DEBITS FOR INVESTMENT LOSSES

  (a) All amounts credited to a Participant’s Accounts shall be credited with
amounts of investment earnings or debited with amounts of investment losses that
correspond to the total investment return earned by the Vanguard Fund or
combination of Vanguard Funds designated in advance by the Participant for these
purposes.


  (b) The designation of one or more Vanguard Funds by a Participant under this
Section 4.9 shall be used solely to measure the amounts of investment earnings
or losses that will be credited or debited to the Participant’s Accounts on the
Company’s books and records, and the Company shall not be required under the
Plan to establish any account in the Vanguard Funds or to purchase any Vanguard
Fund shares on the Participant’s behalf.


  (c) The designation by a Participant of any Vanguard Funds under this Section
4.9 shall be made in accordance with rules and procedures established by the
Company.


  (d) The Vanguard Funds are valued each day the New York Stock Exchange is open
for trading.


  (e) A Participant may elect to revise the investment options with respect to
existing Accounts allocations or future contributions at any time by
notification to the Company in the prescribed manner. The Company, however,
retains the right to review and restrict transfer rights at any time.


  (f) If a Participant fails to make a proper designation, then his or her
Accounts shall be deemed to be invested in the Vanguard Fund(s) designated by
the Company from time to time in a uniform and nondiscriminatory manner.


--------------------------------------------------------------------------------


ARTICLE V. VESTING OF ACCOUNTS


5.1 VESTING OF DEFERRAL ACCOUNTS

  A Participant shall be 100% fully vested in the value of his or her Base Pay
Deferral Account, Incentive Pay Deferral Account and Restorative Employee
Contribution Account at all times.



5.2 VESTING OF EMPLOYER ACCOUNTS

  A Participant shall be vested in the value of his or her Restorative Employer
Matching Contribution Account, Discretionary Contribution Account and Employer
Contribution Account in accordance with the following schedule:


Years of Service

--------------------------------------------------------------------------------

Vested Percentage

--------------------------------------------------------------------------------

Less than 1 0% 1, but less than 2 20% 2, but less than 3 40% 3, but less than 4
60% 4, but less than 5 80% 5 or more 100%


  Years of Service will be determined in accordance with the Savings Plan.
Participants attaining normal retirement age under the Savings Plan will be 100%
vested. Additionally a Participant who dies or becomes disabled under the terms
of the Savings Plan will become 100% vested.



5.3 FORFEITURES

  The Participant will forfeit any amounts not vested upon termination of
employment. Any forfeited amounts will be used to either reduce future
contributions to the Plan or to pay administrative expenses, as determined by
the Company in its sole discretion.


--------------------------------------------------------------------------------


ARTICLE VI. PAYMENT OF BENEFITS


6.1 SCHEDULED WITHDRAWALS

  A Participant may elect at the time of deferral of Employee Deferral Credits
to receive his Employee Deferral Credits at a time prior to termination of
employment, provided that no distribution will occur for at least two years from
the date of deferral. A Participant may elect to revise the time and form of a
Scheduled Withdrawal; however, no Scheduled Withdrawal will be paid earlier than
originally selected the Participant. Such revision must be made at least twelve
months prior to the original date elected. Each Participant will be limited to
five such revisions (including revisions made pursuant to Section 6.2(b) below)
in total during the lifetime as a Plan Participant.



6.2 PAYMENT OF BENEFITS AT TERMINATION

  Upon termination of employment, an employee shall be entitled to receive a
distribution of his or her entire Account as described below. Employer
contributions may only be paid out at termination of employment.


  (a) Time of Distributions
Accounts shall be paid on the Benefit Distribution Date.


  (b) Distribution Election


  (1) Each Participant will elect the form of distribution at the time of
deferral or contribution in accordance with Article IV.


  (2) A Participant may elect to revise the time and form of distribution;
however, no termination distribution will be paid earlier than originally
selected by the Participant. Such revision must be made at least twelve months
prior to the original date elected. Each Participant will be limited to five
such revisions (including revisions made pursuant to Section 6.1 above) in total
during the lifetime as a Plan Participant.



6.3 FORM OF DISTRIBUTION

  (a) The normal form of distribution commencing on the Benefit Distribution
Date is a single lump sum.


  (b) Notwithstanding the forgoing, a Participant may elect payments at the time
of deferral in one of the following forms:


  (i) a single lump sum, or


  (ii) quarterly or annual installments over a period of not less than three
years or exceeding five years commencing at termination of employment.


  (c) In the event a Participant fails to elect a form of distribution, such
Participant’s Retirement Account shall be paid in a single lump sum.



6.4 PAYMENT FOR UNFORESEEN EMERGENCY

  A Participant incurring an unforeseen financial emergency, as determined by
the Company in its sole discretion, may receive an Unforeseen Financial
Emergency Withdrawal of Employee Deferral Credits. In the event that a
Participant receives an Unforeseen Financial Emergency Withdrawal, no deferral
contributions will be allowed for the rest of the Plan Year.



6.5 PAYMENT OF DISABILITY BENEFITS

  If a Participant becomes permanently and totally disabled, as defined in the
Savings Plan, the entire value of his or her Accounts shall be distributed to
the Participant in the form of payment elected by the Participant.



6.6 PAYMENT OF NON-SCHEDULED WITHDRAWALS

  A Participant may elect a Non-Scheduled Withdrawal of Employee Deferral
Credits. In the event a Participant elects a Non-Scheduled Withdrawal, the
Participant will automatically forfeit 10% of the Accounts withdrawn and no
deferral contributions will be allowed for the rest of the Plan Year as well as
the succeeding Plan Year.



6.7 PAYMENT UPON TERMINATION OF EMPLOYMENT

  A Participant shall be entitled to receive the total amount credited to the
Participant’s Accounts upon the termination of the Participant’s employment with
the Company at the time and manner established by the Company and described
further below.


  (a) Time of Distribution – Distribution Date


  (i) Distributions from Employee Deferral Credits will commence as soon as
administratively feasible following the date selected by the Participant or
termination of employment in a form elected by the Participant.


  (ii) Distributions from the Restorative Employer Matching Contribution
Account, Discretionary Account and Employer Contribution Account will commence
on termination of employment in a form elected by the Participant.


  (iii) Except for termination of employment, in no event will benefits commence
earlier than the second year following the year in which the participant became
eligible for the Plan.


  (b) Form of Distribution
The Participant will receive the distribution in a form elected pursuant to
Section 6.3.



6.8 PAYMENT OF DEATH BENEFITS

  Each Participant shall designate a beneficiary on the proper beneficiary form
as prescribed by the Company to receive his or her Accounts in the event of
death. If a Participant dies with a balance credited to his or her Accounts,
such balance shall be paid to the applicable beneficiary or beneficiaries as
follows:


  (a) Upon the death of the Participant, the entire value of his or her Accounts
shall be distributed to the beneficiary of record in a lump sum as soon as
practicable following the receipt by the Company of acceptable proof of the
Participant’s death.


  (b) Notwithstanding the above, if no beneficiary designation is on file with
the Company at the time of death of the Participant or such designation is not
effective for any reason then the designated beneficiary to receive such
benefits shall be as follows:


  (i) the Participant’s surviving spouse; or


  (ii) if there is no surviving spouse, then to the Participant’s estate.



6.9 VALUATION OF DISTRIBUTIONS

  The benefit amount of a Participant’s Deferral Account to be distributed
pursuant to this Article VI shall be based on the value of such Accounts on any
business day that the New York Stock Exchange is open for trading as soon as
practicable after instructions are received in good order by the Company.



6.10 CHANGE OF CONTROL

  Within two years of a “Change in Control,” a Participant may elect a Change of
Control Non-Scheduled Withdrawal of Employee Deferral Credits. In the event a
Participant elects a Change of Control Non-Scheduled Withdrawal, the Participant
will automatically forfeit 5% of his Accounts withdrawn and no deferral
contributions will be allowed for the rest of the Plan Year as well as the
succeeding Plan Year.


  For purposes of the Plan, a “Change in Control” means the stockholders of
Offshore Logistics have approved a plan of complete liquidation of Offshore
Logistics or an agreement for the sale or disposition by Offshore Logistics of
all or substantially all of the Offshore Logistics assets.


--------------------------------------------------------------------------------


ARTICLE VII. AMENDMENT OR TERMINATION OF PLAN


7.1 AMENDMENTS GENERALLY

  The Company reserves the right to amend the Plan at any time. No amendment,
however, may reduce the amount credited to a Participant’s Accounts at the time
of the amendment’s adoption, except as may otherwise be required by law.



7.2 RIGHT TO TERMINATE

  The Company may terminate the Plan at any time in whole or in part. In the
event of termination, the Company may, at its option, pay each Participant an
amount equal to the total amount credited to the Participant’s Accounts at the
time of termination in one lump sum payment of cash or, in the alternative, pay
such amount in accordance with the provisions of Article VI. Termination of the
Plan shall not serve to reduce the amount credited to a Participant’s Accounts
at the time of termination.


--------------------------------------------------------------------------------


ARTICLE VIII. MISCELLANEOUS


8.1 UNFUNDED PLAN

  This Plan is an unfunded deferred compensation arrangement for Eligible
Employees. While it is the intention of the Company that this Plan shall be
unfunded for federal tax purposes and for purposes of Title I of ERISA, the
Company may establish a grantor trust to satisfy part or all of its Plan payment
obligations so long as the Plan remains unfunded for federal tax purposes and
for purposes of Title I of ERISA. Nothing contained in the Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship between the Company and any employee or
other person. To the extent any person acquires a right to receive a payment
from the Company under the Plan, such right shall be no greater than that of an
unsecured general creditor of the Company.



8.2 NONGUARANTEE OF EMPLOYMENT

  Nothing contained in the Plan shall be construed as a contract of employment
between the Company and any Participant, or as a right of any Participant to be
continued in the employment of the Company, or as a limitation of the right of
the Company to discharge any Participant with or without cause.



8.3 NONALIENATION OF BENEFITS

  (a) Except as may be required by law, benefits payable under the Plan are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, charge, garnishment, execution, or levy of any kind,
whether voluntary or involuntary. Any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge or otherwise dispose of any right to
benefits under the Plan shall be void. The Company shall not in any manner be
liable for, or subject to, the debts, contracts, liabilities, engagements or
torts of any person entitled to benefits under the Plan.


  (b) Notwithstanding Section 8.3(a), if a Participant is indebted to the
Company at any time when payments are to be made by the Company to the
Participant under the provisions of the Plan, the Company shall have the right
to reduce the amount of payment to be made to the Participant (or the
Participant’s beneficiary) to the extent of such indebtedness. Any election by
the Company not to reduce such payment shall not constitute a waiver of its
claim for such indebtedness.



8.4 TAXES AND WITHHOLDING

  For each Plan Year in which the Participant defers a portion of Compensation
under this Plan, the Company will withhold from the Participant’s non-deferred
Compensation the Participant’s share of FICA and other employment taxes.



8.5 APPLICABLE LAW

  This Plan shall be construed and enforced in accordance with the laws of the
state of Louisiana.



8.6 HEADINGS AND SUBHEADINGS

  Headings and subheadings in this Plan are inserted for convenience only and
are not to be considered in the construction of the provisions.



8.7 SEVERABILITY

  The invalidity and unenforceability of any particular provision of this plan
shall not affect any other provision and the Plan shall be construed in all
respects as if such invalid or unenforceable provisions were omitted.


--------------------------------------------------------------------------------


ARTICLE IX. ADMINISTRATION OF THE PLAN


9.1 POWERS AND DUTIES OF THE COMPENSATION COMMITTEE

  The Board of Directors, or his or her designee, shall appoint members of the
Compensation Committee. The Compensation Committee will be responsible for the
overall administration and design of the Plan. In addition to duties
specifically stated herein, the Compensation Committee shall have full
responsibility to represent the Company and the Participants in all things it
may deem necessary for the proper administration of the Plan. Subject to the
terms of the Plan, the decision of the Compensation Committee upon any question
of fact, interpretation, definition or procedures relating to the administration
of the Plan shall be conclusive. The responsibilities of the Compensation
Committee shall include the following:


  (a) Deciding all questions relating to the eligibility of employees to become
Participants in the Plan.


  (b) Establishing and publishing rules and regulations for carrying out the
Plan.



9.2 POWERS AND DUTIES OF THE COMPANY

  The Company will be responsible for the administration of certain aspects of
the Plan. The Company may designate an employee(s) to provide certain
administrative duties in connection with the Plan. Subject to the terms of the
Plan, the decision of the Company upon any question of fact, interpretation,
definition or procedures relating to the administration of the Plan shall be
conclusive. In addition to the duties specifically stated herein, the
responsibilities of the Company shall include the following:


  (a) Verifying all procedures by which payments to Participants and their
beneficiaries are authorized.


  (b) Interpreting the provision of the Plan in all particulars.


  (c) Preparing an individual record for each Participant in the Plan, which
shall be available for examination by such Participant, or authorized persons.


  (d) Reviewing and answering any denied claim for benefits that has been
appealed to the Company under the provisions of this Article.



9.3 CLAIMS PROCEDURE

  (a) Filing of Claim. Any Participant or beneficiary under the Plan may file a
written claim for a Plan benefit with the Company or with a person named by the
Company to receive claims under the Plan.


  (b) Notice of Denial of Claim. In the event of a denial or limitation of any
benefit or payment due to or requested by any Participant or beneficiary under
the Plan (“claimant”), the claimant shall be given a written notification
containing specific reasons for the denial or limitation of the benefit. The
written notification shall contain specific reference to the pertinent Plan
provisions on which the denial or limitation of the benefit is based. In
addition, it shall contain a description of any other material or information
necessary for the claimant to perfect a claim, and an explanation of why such
material or information is necessary. The notification shall further provide
appropriate information as to the steps to be taken if the claimant wishes to
appeal the denial or limitation of benefit and submit a claim for review. This
written notification shall be given to a claimant within 90 days after receipt
of the claim by the Company unless special circumstances require an extension of
time for process of the claim. If such an extension of time for processing is
required, written notice of the extension shall be furnished to the claimant
prior to the termination of said 90-day period, and such notice shall indicate
the special circumstances which make the postponement appropriate.


  (c) Right of Review. In the event of a denial or limitation of the claimant’s
benefit, the claimant or the claimant’s duly authorized representative shall be
permitted to review pertinent documents free of charge upon request and to
submit to the Company issues and comments in writing. In addition, the claimant
or the claimant’s duly authorized representative may make a written request for
a full and fair review of the claim and its denial by the Company; provided,
however, that such written request must be received by the Company within 60
days after receipt by the claimant of written notification of the denial or
limitation of the claim. The 60-day requirement may be waived by the Company in
appropriate cases.


  (d) Decision on Review. A decision shall be rendered by the Company within 60
days after the receipt of the request for review, provided that where special
circumstances require an extension of time for processing the decision, it may
be postponed on written notice to the claimant (prior to the expiration of the
initial 60-day period) for an additional 60 days, but in no event shall the
decision be rendered more than 120 days after the receipt of such request for
review. Any decision by the Company shall be furnished to the claimant in
writing and shall set forth the specific reasons for the decision and the
specific plan provisions on which the decision is based.



EXECUTION OF DOCUMENT

Attest: Offshore Logistics, Inc.
/s/ H. Eddy Dupuis By /s/ George M. Small

--------------------------------------------------------------------------------

SECRETARY Title: President-CEO

--------------------------------------------------------------------------------

Date: January 1, 2004

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


APPENDIX A – RESIDENTS OF THE UNITED KINGDOM

Notwithstanding the language set forth in the Offshore Logistics, Inc. Deferred
Compensation Plan, the following provisions shall apply to Participants who are
residents of the United Kingdom:

Accounts
In the event that a Participant is a resident of the United Kingdom,
corresponding Accounts will not be included in any trust assets established for
the Plan.

Distribution Elections
In the event that a Participant is a resident of the United Kingdom, all
distributions will be made within five years of deferral. Offshore Logistics,
Inc. will retain responsibility for the currency conversion, payment and
reporting of all amounts for United Kingdom residents.

Non-Scheduled Withdrawals
A Participant who is a resident of the United Kingdom is not entitled to elect a
Non-Scheduled Withdrawal, a Change of Control Non-Scheduled Withdrawal or an
Unforeseen Financial Emergency Withdrawal.

Vesting
A Participant who is a resident of the United Kingdom will vest in accordance
with Section 5.2, however years of service will be based on a Participant’s
total length of service with the Company.